Citation Nr: 1206935	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, with jurisdiction over the case later being transferred to the RO in Atlanta, Georgia.

In December 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is               of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have had contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at         146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there has been a regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f)(3)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The Veteran's claimed in-service stressful experiences in furtherance of his claim for service connection for PTSD arise from his period of military service in the Persian Gulf War in 1991. When considering the applicable regulations on stressor verification, the Board takes particular note of the Veteran's statements that while in Iraq as part of a field artillery unit he assisted with the firing of mortars at enemy forces, and did not realize until the following day that his location had been under a sustained counterattack from enemy forces. The Veteran has described this realization as provoking intense emotional distress. He further indicates that while in Iraq he drove an ammunition carrier which was fully loaded with the ammunition necessary to fire the cannons, and that he was continuously worried about the possibility of being attacked. He recalls on one occasion accidentally driving over the nose of a 500-pound explosive which did not detonate. 

As to whether there is sufficient evidentiary support for the regulatory requirements to demonstrate service connection, there are private psychological assessments          on file which indicate a recent clinical diagnosis of PTSD. It follows that the first criteria for service connection, a diagnosis of the condition claimed, is met.

The determinative issue as a result is whether the Veteran has PTSD as the consequence of a confirmed in-service stressor. The experience which the Veteran has described already meets several of the components of a recognized stressor under the new VA regulation, for a stressor associated with a fear of hostile military activity. See 38 C.F.R. § 3.304(f)(3) (2011). The claimed stressor is clearly related to a fear of hostile military activity, and moreover, is consistent with the circumstances of the Veteran's service in his documented military occupational specialty (MOS) as a Cannon Crewmember. What remains to be established under the governing regulation is whether this claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor. The Board will order a VA Compensation and Pension examination for this purpose. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R.     § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA psychiatric examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should first confirm that the Veteran's psychiatric profile currently meets the full criteria for a diagnosis of PTSD, taking into consideration the private psychological assessments already of record. Provided that a diagnosis of PTSD is confirmed, then please further indicate based on the Veteran's depiction      of his duties as a Cannon Crewmember during the         Persian Gulf War whether (1) there is a confirmed stressor related to the Veteran's fear of hostile military activity; (2) the stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor. 

The VA examiner is reminded that it is essential to provide a complete and thorough rationale for all conclusions reached. 

2. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for PTSD based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

